            Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 1 of 24



HARRIS BEACH, PLLC
Attorneys for City of Yonkers
445 Hamilton Avenue, Suite 1206
White Plains, New York 10601
(914) 683-1200
By:    Darius P. Chafizadeh
       Elliot A. Hallak
       Mathew T. Dudley

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IHSAN MALKAWI, on Behalf of Herself and
Others Similarly Situated,                                Case No.: 20-cv-02893-VB

                                      Plaintiff,
                -against-                                 FIRST AMENDED ANSWER
                                                          WITH AFFIRMATIVE DEFENSES
CITY OF YONKERS,

                                      Defendant.



       Defendant, City of Yonkers (the “City”), files its Answer and Affirmative Defenses to the

Complaint of Plaintiff, Ihsan Malkawi, individually and on behalf of all others similarly situated,

dated April 8, 2020 (ECF No. 1) (the “Complaint”), and states as follows:

       1.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “1” of the Complaint.

       2.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “2” of the Complaint.

       3.       Denies the truth of all the allegations and inferences in paragraph “3” of the

Complaint.

       4.       Denies the truth of the allegation and inference in paragraph “4” that the removal

of Plaintiff’s hijab was a “coerced violation of her religious practice,” and denies knowledge and
            Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 2 of 24



information sufficient to form a belief as to the remaining allegations and inferences in paragraph

“4” of the Complaint.

       5.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “5” of the Complaint.

       6.       Denies the truth of the allegations and inferences in paragraph “6” of the

Complaint to the extent that Plaintiff alleges “she was arrested based on the overzealous policing

of the YPD [and] aggressively interrogated,” and “forced to remove her hijab for nearly thirty-

six hours while in the YPD’s custody,” and denies knowledge or information sufficient to form a

belief as to the truth of the remaining allegations and inferences in paragraph “6” of the

Complaint.

       7.       Denies the allegations and inferences in paragraph “7” of the Complaint that

“YPD officers coerced [Plaintiff] to remove her hijab,” and denies knowledge or information

sufficient to form a belief as to the truth of the remaining allegations and inferences in paragraph

“7” of the Complaint.

       8.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “8” of the Complaint.

       9.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “9” of the Complaint that Plaintiff endured any trauma,

and denies the truth of the allegations and inferences in that Paragraph that, if Plaintiff endured

any trauma, it was caused by any YPD policy.

       10.      Paragraph “10” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City respectfully refers the

Court to the relevant statute(s) and applicable legal authority for their full import and meaning.



                                                 2
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 3 of 24



Except as expressly stated, the City denies all remaining allegations and inferences in Paragraph

“10” of the Complaint.

       11.     Paragraph “11” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City respectfully refers the

Court to the cited Constitutional provisions, statutes and legal decision for their full import and

meaning. Except as expressly stated, the City denies all remaining allegations and inferences in

Paragraph “11” of the Complaint.

       12.     Admits the truth of the allegation in in paragraph “12” of the Complaint that

“[t]his civil rights class action seeks damages and declaratory and injunctive relief,” and admits

that Plaintiff purports to proceed as stated therein. Except as expressly stated, the City denies the

truth of any remaining allegations or inferences in paragraph “12” of the Complaint and denies

that Plaintiff or any putative class is entitled to any recovery from the City.

                                 JURISDICTION AND VENUE

       13.     Paragraph “13” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the truth of the

allegations and inferences in paragraph “13” and respectfully refers the Court to 28 U.S.C. §

1331 and any applicable legal authority for its contents and interpretation.

       14.     Paragraph “14” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the truth of the

allegations and inferences in paragraph “14” and respectfully refers the Court to the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq., the First

and Fourteenth Amendments to the United States Constitution, and any applicable legal authority

for its contents and interpretation, City denies that Plaintiff has or can state any viable claim or



                                                  3
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 4 of 24



cause of action, and denies that Plaintiff or any putative class are entitled to is recovery from the

City.

        15.    Paragraph “15” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City respectfully refers the Court

to 28 U.S.C. § 1391(b) and any applicable legal authority for its contents and interpretation. City

denies that Plaintiff has or can state any viable claim or cause of action, and denies that Plaintiff

or any putative class are entitled to any recovery from the City.

                                            PARTIES

        16.    Denies knowledge or information to form a belief as to the truth of the allegations

and inferences in paragraph “16” of the Complaint.

        17.    Denies the truth of the allegations and inferences in paragraph “17” of the

Complaint, including that the YPD is an “agent” of City and that the City “assumes the risks

incidental to the maintenance of the YPD’s police force and the employment of its police force,”

and respectfully refers all questions of law to the Court. However, admits the truth of the

allegations in paragraph “17” of the Complaint that the City is a municipal entity, and that it is

authorized to maintain the YPD, a duly authorized public authority.

                                        JURY DEMAND

        18.    Admits that Plaintiff demands a trial by jury on all claims so triable and refers the

Court to applicable law as to whether Plaintiff is entitled to a trial by jury on all claims. Except

as expressly stated, the City denies all allegations and inferences in the “Demand for Jury Trial”

paragraph of the Complaint and denies that Plaintiff or any putative class is entitled to any

recovery from the City.




                                                 4
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 5 of 24



                                  FACTUAL ALLEGATIONS

       19.     Denies the truth of the allegations and inferences in paragraph “19” of the

Complaint, Plaintiff’s characterization of this action.

       20.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “20” of the Complaint.

       21.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “21” of the Complaint.

       22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “22” of the Complaint as well as any referenced footnote.

       23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “23” of the Complaint.

       24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “24” of the Complaint.

       25.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “25” of the Complaint.

       26.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “26” of the Complaint, except admits the truth of the

allegation that Plaintiff’s daughter called 911.

       27.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “27” of the Complaint.

       28.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “28” of the Complaint.




                                                   5
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 6 of 24



        29.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “29” of the Complaint.

        30.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “30” of the Complaint.

        31.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “31” of the Complaint, except admits that YPD officers

arrested Plaintiff.

        32.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “32” of the Complaint, except admits that Plaintiff

removed her hijab for a Booking Photograph.

        33.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “33” of the Complaint, except admits that Plaintiff

removed her hijab for a Booking Photograph.

        34.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “34” of the Complaint.

        35.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “35” of the Complaint.

        36.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “36” of the Complaint, except admits that Plaintiff was

taken to Yonkers City Court for her arraignment.

        37.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “37” of the Complaint, but admits that Plaintiff was

taken to the City Jail for processing.



                                                6
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 7 of 24



       38.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “38” of the Complaint.

       39.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “39” of the Complaint, except admits that Plaintiff and

her husband both pleaded guilty to a reduced charge of disorderly conduct.

       40.     Denies the truth of the allegation in paragraph “40” of the Complaint that, “[t]he

continued availability of the uncovered photographs is an ongoing harm to Ms. Malkawi because

it prolongs and intensifies the YPD’s initial assault on her religious rights,” and denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

and inferences in that paragraph.

       41.     Denies the truth of the allegation in paragraph “41” of the Complaint that there

was a “coerced removal” of Plaintiff’s hijab, and denies information or knowledge sufficient to

form a belief as to the truth of the remaining allegations and inferences in that paragraph.

       42.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “42” of the Complaint.

       43.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “43” of the Complaint. The newspaper article identified

within footnote “3” to that paragraph is invalid and cited incorrectly, and does not refer to YPD.

       44.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “44” of the Complaint.

       45.     Denies the truth of the allegations and inferences in paragraph “45” of the

Complaint.




                                                 7
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 8 of 24



       46.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “46” of the Complaint.

       47.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “47” of the Complaint.

       48.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “48” of the Complaint.

       49.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “49” of the Complaint.

       50.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “50” of the Complaint.

       51.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “51” of the Complaint.

       52.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “52” of the Complaint.

       53.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “53” of the Complaint.

       54.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and inferences in paragraph “54” of the Complaint.

       55.    Denies the truth of the allegations and inferences in paragraph “55” of the

Complaint.

       56.    Paragraph “56” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies knowledge or

information sufficient to form a belief as to the truth of the allegations and inferences in



                                               8
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 9 of 24



paragraph “56” and respectfully refers the Court to RLUIPA, 42 U.S.C. § 2000cc et seq., and any

applicable legal authority for its contents and interpretation.

       57.       Denies the truth of the allegations and inferences in paragraph “57” of the

Complaint.

       58.       Denies the truth of the allegations and inferences in paragraph “58” of the

Complaint.

       59.       Paragraph “59 of the Complaint contains a legal conclusion to which no response

is required. However, to the extent that a response is required, the City admits the truth of the

allegation in that paragraph that Plaintiff served a notice of claim upon the City.

       60.       Admits the truth of the allegations and inferences in paragraph “60” of the

Complaint.

                               CLASS ACTION ALLEGATIONS

       61.       Admits that Plaintiff purports to proceed as stated in paragraph “61” of the

Complaint. However, except as expressly stated, denies the truth of any remaining allegations or

inferences in paragraph “61” of the Complaint, denies the appropriateness of a class, denies that

Plaintiff meets the requirements for certification of any class, and denies that Plaintiff or any

putative class is entitled to any recovery from the City.

       62.       Denies the truth of the allegations and inferences in paragraph “62” of the

Complaint, denies the appropriateness of a class, denies that Plaintiff meets the requirements for

certification of any class, and denies that Plaintiff or any putative class is entitled to any recovery

from the City.

       63.       Paragraph “63” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the allegation and



                                                  9
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 10 of 24



inference in paragraph “63” that “[t]he members of the Class are so numerous that joinder of all

Class members is impracticable,” denies knowledge and information sufficient to form a belief

as to the truth of the remaining allegations and inferences in that that paragraph, denies the

appropriateness of a class, denies that Plaintiff meets the requirements for certification of any

class, and denies that Plaintiff or any putative class is entitled to any recovery from the City.

       64.     Paragraph “64” of the Complaint, and its sub-paragraphs, contain legal

conclusions to which no response is required. However, to the extent a response is required, the

City denies the allegations and inferences in paragraph “64” and its sub-paragraphs, denies the

appropriateness of a class, denies that Plaintiff meets the requirements for certification of any

class, and denies that Plaintiff or any putative class is entitled to any recovery from the City.

       65.     Paragraph “65” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the allegations and

inferences in paragraph “65” of the Complaint, denies the appropriateness of a class, denies that

Plaintiff meets the requirements for certification of any class, and denies that Plaintiff or any

putative class is entitled to any recovery from the City.

       66.     Paragraph “66” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the allegations and

inferences in paragraph “66” of the Complaint, denies the appropriateness of a class, denies that

Plaintiff meets the requirements for certification of any class, and denies that Plaintiff or any

putative class is entitled to any recovery from the City.

       67.     Paragraph “67” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the allegations and

inferences in paragraph “67” of the Complaint, denies the appropriateness of a class, denies that



                                                 10
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 11 of 24



Plaintiff meets the requirements for certification of any class, and denies that Plaintiff or any

putative class is entitled to any recovery from the City.

       68.     Paragraph “68” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies knowledge or

information sufficient to form a belief as to the truth of the allegations and inferences in

paragraph “68” of the Complaint, denies the appropriateness of a class, denies that Plaintiff

meets the requirements for certification of any class, and denies that Plaintiff or any putative

class is entitled to any recovery from the City.

       69.     Paragraph “69” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies knowledge or

information sufficient to form a belief as to the truth of the allegations and inferences in

paragraph “69” of the Complaint, denies the appropriateness of a class, denies that Plaintiff

meets the requirements for certification of any class, and denies that Plaintiff or any putative

class is entitled to any recovery from the City.

       70.     Paragraph “70” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies knowledge or

information sufficient to form a belief as to the truth of the allegations and inferences in

paragraph “70” of the Complaint, denies the appropriateness of a class, denies that Plaintiff

meets the requirements for certification of any class, and denies that Plaintiff or any putative

class is entitled to any recovery from the City.

       71.     Paragraph “71” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the allegations and

inferences in paragraph “71” of the Complaint, denies the appropriateness of a class, denies that



                                                   11
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 12 of 24



Plaintiff meets the requirements for certification of any class, denies that Plaintiff or any

members of a putative class have suffered any damages, and denies that Plaintiff or any putative

class is entitled to any recovery from the City.

       72.        Paragraph “72” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies knowledge and

information sufficient to form a belief as to the truth of the allegations and inferences in

paragraph “72” of the Complaint, denies the appropriateness of a class, denies that Plaintiff

meets the requirements for certification of any class, and denies that Plaintiff or any putative

class is entitled to any recovery from the City.

                        ANSWERING THE FIRST CAUSE OF ACTION
                     The Religious Land Use and Institutionalized Persons Act
                                      (42 U.S.C. § 2000cc)

       73.        Repeats and reiterates each and every admission and denial heretofore interposed

with respect to the paragraphs re-alleged in paragraph “73” of the Complaint with the same force

and effect as though fully set forth herein at length.

       74.        Denies knowledge and information sufficient to forth a belief as to the truth of the

allegations or inferences in paragraph “74” of the Complaint, and respectfully refers the Court to

RLUIPA, 42 U.S.C. § 2000cc et seq., and any applicable legal authority for its contents and

interpretation.

       75.        Paragraph “75” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies the allegations and inferences in

paragraph “75” of the Complaint and respectfully refers the Court to RLUIPA, 42 U.S.C. §

2000cc et seq., and any applicable legal authority for its contents and interpretation.




                                                   12
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 13 of 24



       76.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph “76” of the Complaint.

       77.     Paragraph “77” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies knowledge and information

sufficient to form a belief as to the truth of the allegations and inferences in paragraph “77” of

the Complaint and respectfully refers the Court to RLUIPA, 42 U.S.C. § 2000cc et seq., and any

applicable legal authority for its contents and interpretation.

       78.     Paragraph “78” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies knowledge and information

sufficient to form a belief as to the truth of the allegations and inferences in paragraph “78” of

the Complaint and respectfully refers the Court to RLUIPA, 42 U.S.C. § 2000cc et seq., and any

applicable legal authority for its contents and interpretation.

       79.     Paragraph “79” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies knowledge and information

sufficient to form a belief as to the truth of the allegations and inferences in paragraph “79” of

the Complaint and respectfully refers the Court to RLUIPA, 42 U.S.C. § 2000cc et seq., and any

applicable legal authority for its contents and interpretation.

       80.     Paragraph “80” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies the truth of the allegations and

inferences in paragraph “80” of the Complaint and respectfully refers the Court to RLUIPA, 42

U.S.C. § 2000cc et seq., and any applicable legal authority for its contents and interpretation.

       81.     Paragraph “81” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies the truth of the allegations and



                                                  13
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 14 of 24



inferences in paragraph “81” of the Complaint and respectfully refers the Court to RLUIPA, 42

U.S.C. § 2000cc et seq., and any applicable legal authority for its contents and interpretation.

        82.    Paragraph “82” contains legal conclusions to which no response is required.

However, to the extent a response is required, the City denies the truth of the allegations and

inferences in paragraph “82” of the Complaint and respectfully refers the Court to RLUIPA, 42

U.S.C. § 2000cc et seq., and any applicable legal authority for its contents and interpretation.

        83.    Denies the truth of the allegations and inferences in paragraph “83” of the

Complaint, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

                     ANSWERING THE SECOND CAUSE OF ACTION
                               Free Exercise Clause
                                (42 U.S.C. § 1983)

        84.    Repeats and reiterates each and every admission and denial heretofore interposed

with respect to the paragraphs re-alleged in paragraph “84” of the Complaint with the same force

and effect as though fully set forth herein at length.

        85.    Paragraph “85” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City denies knowledge or

information sufficient to form a belief of the truth of the allegations and inferences in paragraph

“85” of the Complaint and respectfully refers the Court to 42 U.S.C. § 1983 and any applicable

legal authority for its contents and interpretation.

        86.    Paragraph “86” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City denies knowledge or

information sufficient to form a belief of the truth of the allegations and inferences in paragraph




                                                  14
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 15 of 24



“86” of the Complaint and respectfully refers the Court to 42 U.S.C. § 1983 and any applicable

legal authority for its contents and interpretation.

        87.       Paragraph “87” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City denies knowledge or

information sufficient to form a belief of the truth of the allegations and inferences in paragraph

“87” of the Complaint and respectfully refers the Court to the First Amendment to the

Constitution of the United States and any applicable legal authority for its contents and

interpretation.

        88.       Paragraph “88” of the Complaint contains legal conclusions to which no response

is required. However, to the extent that a response is required, the City denies the truth of the

allegations and inferences in paragraph “88” of the Complaint and respectfully refers the Court

to the First Amendment to the Constitution of the United States, the Free Exercise Clause, and

any applicable legal authority for its contents and interpretation.

        89.       Denies the truth of the allegations and inferences in paragraph “89” of the

Complaint, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

                        ANSWERING THE THIRD CAUSE OF ACTION
                         New York State Constitution, Article I, Section 3

        90.       Repeats and reiterates each and every admission and denial heretofore interposed

with respect to the paragraphs re-alleged in paragraph “90” of the Complaint with the same force

and effect as though fully set forth herein at length.

        91.       Paragraph “91” of the Complaint contains a legal conclusion to which no response

is required. However, to the extent a response is required, the City admits that Plaintiff has

accurately quoted the cited clause of Article I, Section 3 of the Constitution of the State of New

                                                  15
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 16 of 24



York, but denies that Plaintiff or any putative class is entitled to any recovery from under that

clause, and respectfully refers the Court to Article I, Section 3 of the New York State

Constitution for its contents and interpretation.

        92.    Paragraph “92” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the truth of the

allegations and inferences in paragraph “92” of the Complaint, and respectfully refers the Court

to Article I, Section 3 of the New York State Constitution for its contents and interpretation.

        93.    Denies the truth of the allegations and inferences in paragraph “93” of the

Complaint, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

                     ANSWERING THE FOURTH CAUSE OF ACTION
                                   Declaratory Judgment
                        (Fed. R. Civ. P. 57 and 28 U.S.C. §§ 2201-02)

        94.    Repeats and reiterates each and every admission and denial heretofore interposed

with respect to the paragraphs re-alleged in paragraph “94” of the Complaint with the same force

and effect as though fully set forth herein at length.

        95.    Denies the truth of the allegations and inferences in paragraph “95” of the

Complaint.

        96.    Denies the truth of the allegations and inferences in paragraph “96” of the

Complaint.

        97.    Paragraph “97” of the Complaint contains legal conclusions to which no response

is required. However, to the extent a response is required, the City denies the truth of the

allegations and inferences in paragraph “97” of the Complaint.




                                                    16
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 17 of 24



        98.     Denies the truth of the allegations and inferences in paragraph “98” of the

Complaint.

        99.     Denies the truth of the allegations and inferences in paragraph “99” of the

Complaint, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

        100.    Denies the truth of the allegations and inferences in paragraph “100” of the

Complaint, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

                                       GENERAL DENIAL

        101.    To the extent that the City may have failed to respond to any of the allegations or

inferences in the Complaint by the foregoing, the City denies the truth of such allegations and

inferences, and denies that Plaintiff or any putative class is entitled to any recovery from the

City.

               CITY’S RESPONSE TO PLAINTIFF’S DEMAND FOR RELIEF

        102.    The City denies that Plaintiff or any putative class is entitled to recover any relief

from the City, including, but not limited to, the relief sought in subparagraphs (A) through (G)

under the “Prayer for Relief” paragraph of the Complaint.

                                  AFFIRMATIVE DEFENSES

        103.    Without assuming any burden of pleading or proof that would otherwise rest upon

Plaintiff, Defendant asserts the following defenses, reserving the right to supplement its answer

and defenses as discovery and investigation continue.




                                                 17
          Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 18 of 24



                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

         104.   The Complaint fails to state a cause of action against the City upon which relief

can be granted.

                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         105.   The removal of Plaintiff’s (and any putative class member’s) hijab (or other

religious head covering) did not impose a substantial burden on religious exercise and the

wearing of a hijab does not qualify as religious exercise within the meaning of statutory or

constitutional law.

                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE

         106.   The removal of Plaintiff’s (and any putative class member’s) hijab (or other

religious head covering) furthered a compelling governmental interest and did so by appropriate

means.

                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         107.   Any policy or practice of the YPD which required removal of Plaintiff’s (or any

putative class member’s) hijab (or other religious head covering), was without discriminatory

intent or effect.

                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         108.   The removal of Plaintiff’s (and any putative class member’s) hijab (or other

religious head covering) did not impose a substantial burden on sincerely held religious beliefs

and/or there were legitimate State and penological interests that justify said removal.




                                                18
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 19 of 24



                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       109.    Plaintiff’s (and any putative class member’s) claims are barred to the extent that

Plaintiff’s (or any putative class member’s) beliefs and practice of wearing a religious head

covering are not sincerely held.

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       110.    At all times relevant to the acts alleged in the Complaint, the City, its agents and

officials, acted reasonably and properly in the lawful exercise of their discretion. Thus, the City

is entitled to governmental immunity, statutory immunity and all other immunities provided for

by federal and/or state law.

                  AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       111.    At all times relevant to the acts alleged in the Complaint, the City’s agents’ and

officials’ conduct was justified by an objectively reasonable belief that it was lawful and they

acted in good faith and had reasonable grounds to believe that they were in compliance with

applicable law, and or their conduct did not violate any clearly established right. Thus, the

City’s agents and officials were entitled to qualified immunity, and the City is not liable for

Plaintiff’s (or any putative class member’s) claims.

                    AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       112.    Any injury alleged to have been sustained resulted from Plaintiff’s (or any

putative class member’s) own culpable or negligent conduct and/or the intervening conduct of

third parties and was not the proximate result of any act of the City.




                                                 19
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 20 of 24



                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       113.    The City has not violated any rights, privileges or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof, nor has the City violated any Act of Congress providing for the protection of civil rights.

                    AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       114.    Plaintiff (or any putative class member) cannot obtain punitive damages as

against the City.

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       115.    Plaintiff’s (or any putative class member’s) claims may be barred by the doctrine

of immunity for judgmental errors in the exercise of government functions.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       116.    Plaintiff (or any putative class member) may have failed to comply with

conditions precedent to suit.

                AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       117.    The photographing of Plaintiff (or any putative class member) was justified by

Zargary v. City of New York, 607 F. Supp.2d 609 (S.D.N.Y. 2009); aff’d, 2011 WL 293976 (2d

Cir. Feb. 1, 2011).

                    AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

       118.    Plaintiff’s (or any putative class member’s) claims are barred by the doctrines of

estoppel, waiver, and/or unclean hands.




                                                20
            Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 21 of 24



                  AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

        119.    Plaintiff’s (or any putative class member’s) claims are barred because Plaintiff (or

putative class members) failed to mitigate, reduce, or otherwise avoid any alleged damages or

injuries.

                AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

        120.    This matter is not appropriate for class certification because common questions of

law and fact do not predominate over questions of fact or law affecting only individual members

of the proposed class.

                AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

        121.    This matter is not appropriate for class certification because the proposed class

members cannot be ascertained, if at all, in an efficient manner, and any identification of

potential class members would defeat the efficiency purposes of a class action.

                 AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

        122.    This matter is not appropriate for class certification because Plaintiff’s claims are

not typical of the claims of other members of the proposed class.

                 AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

        123.    Individualized issues of fact or law predominate over any common issues of fact

or law to the putative class so as to preclude the matter from being adjudicated on a class basis.

               AS AND FOR AN TWENTY-FIRST AFFIRMATIVE DEFENSE

        124.    This matter is not appropriate for class certification because Plaintiff is not

adequate, typical, suitable, or an appropriate representative of the purported class.




                                                 21
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 22 of 24



              AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

       125.    This matter is not appropriate for class certification because the claims in the

Complaint do not meet the numerosity requirement for the certification of any class.

               AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

       126.    Plaintiff (and putative class members) are barred from recovering attorney fees

and costs.

              AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

       127.    Plaintiff’s (and putative class members’) claim for injunctive relief fails because

they have an adequate and complete remedy at law.

               AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

       128.    Plaintiff’s (or any putative class member’s) claims are barred for failure to

exhaust administrative remedies.

               AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

       129.    Plaintiff’s (or any putative class member’s) claims pursuant to Article I, Section 3

of the Constitution of the State of New York should be dismissed because there is no implied

right of action under that section of the New York State Constitution.

              AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       130.    Plaintiff’s (or any putative class member’s) claims pursuant to Article I, Section 3

of the Constitution of the State of New York should be dismissed because it is duplicative of

Plaintiff’s (or any putative class member’s) claims brought pursuant to the Free Exercise Clause

of the United States Constitution.




                                                22
         Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 23 of 24



              AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       131.    To the extent that Plaintiff’s (or any putative class member’s) claims challenge

the legality of any YPD policy or procedure on the basis that it violates the Constitution of the

State of New York, this Court should abstain from exercising supplemental jurisdiction over and

adjudicating such claims.

              AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE

       132.    Plaintiff’s (or any putative class member’s) claims are moot.

                   AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

       133.    Plaintiff (or any putative class member) lacks standing to pursue their claims.

                                 RESERVATION OF RIGHTS

       134.    The City reserves the right to assert additional affirmative defenses in accordance

with applicable law as they become known or as changes in the law occur.

                        CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, Defendant, CITY OF YONKERS, respectfully requests that the Court:

(i) enter final judgment in favor of the City and against Plaintiff on all claims in the Complaint,

dismissing the Complaint in its entirety; (ii) enter an award of attorneys’ fees and costs incurred

in this action in favor of the City; and, (iii) enter such other and further relief as the Court deems

just and proper.




                                                 23
        Case 7:20-cv-02893-VB Document 20 Filed 06/16/20 Page 24 of 24



Dated: June 16, 2020
       White Plains, New York


                                    Yours, etc.,

                                    HARRIS BEACH PLLC


                                 By:___/s/ Darius P. Chafizadeh
                                    Darius P. Chafizadeh
                                    Elliot A. Hallak
                                    Mathew T. Dudley
                                    Attorneys for Defendant,
                                    City of Yonkers
                                    445 Hamilton Avenue, Suite 1206
                                    White Plains, New York 10601
                                    P: (914) 683-1200
                                    F: (914) 683-1210
                                    dchafizadeh@harrisbeach.com
                                    ehallak@harrisbeach.com
                                    mdudley@harrisbeach.com




                                      24
